Citation Nr: 1113497	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-17 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for low back pain.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for erectile dysfunction to include as secondary to diabetes mellitus, type II.

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for arteriosclerotic heart disease, claimed as coronary artery disease.

4.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to an increased disability rating higher for posttraumatic stress disorder, currently rated as 50 percent disabling.

6.  Entitlement to a compensable rating for a right eye cataract, claimed as glaucoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1965 to February 1968 and September 1972 to January 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in May 2005 and April 2006 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a hearing, but the Veteran withdrew that request in writing in October 2007.

After review of the Veteran's statement of April 2007, the Board has determined that the issues of an increased rating for diabetes mellitus type II, an increased rating for bursitis of the left shoulder, an increased rating for bursitis of the right shoulder, an increased rating for hypertension, an increased rating for tinnitus, an increased rating for hearing loss of the right ear, an increased rating for hearing loss of the left ear, an increased rating for diabetic retinopathy, an increased rating for peripheral neuropathy of the right lower extremity, an increased rating for peripheral neuropathy of the left lower extremity, a claim of new and material evidence to re-open a claim for service connection for lung disease, a claim of new and material evidence to re-open a claim for service connection for a liver condition to include as secondary to diabetes mellitus, type II, and a claim for service connection for a bladder condition, to include as secondary to diabetes mellitus, type II, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has applied for benefits from the Social Security Administration.  Based on the information in the record, the Board finds there is a reasonable possibility that these records could help substantiate the claim and VA is therefore obligated to obtain the records.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).

The Veteran may have also filed for separate disability benefits from his civilian employer, the United States Postal Service, and those records should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran the opportunity to identify whether he filed workmen's compensation benefits or disability benefits from the U. S. Postal Service and to either submit or authorize VA to obtain the records on his behalf.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain updated VA records from Loma Linda and Long Beach VAMC.

4.  After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

